
	
		II
		110th CONGRESS
		1st Session
		S. 425
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  resources eligible for the renewable energy credit to kinetic hydropower, and
		  for other purposes. 
	
	
		1.Expansion of resources
			 eligible for renewable energy credit to kinetic hydropower
			(a)In
			 generalSection 45(c)(1) of the Internal Revenue Code of 1986
			 (defining qualified energy resources) is amended by striking and
			 at the end of subparagraph (G), by striking the period at the end of
			 subparagraph (H) and inserting , and, and by adding at the end
			 the following new subparagraph:
				
					(I)kinetic
				hydropower.
					.
			(b)Definition of
			 resourcesSection 45(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(10)Kinetic
				hydropowerThe term kinetic hydropower means any of
				the following:
						(A)Ocean free
				flowing water derived from flows from tidal currents, ocean currents, waves, or
				estuary currents.
						(B)Ocean thermal
				energy.
						(C)Free flowing
				water in rivers, lakes, man made channels, or
				streams.
						.
			(c)FacilitiesSection
			 45(d) of the Internal Revenue Code of 1986 (relating to qualified facilities)
			 is amended by adding at the end the following new paragraph:
				
					(11)Kinetic
				hydropower facilityIn the case of a facility using kinetic
				hydropower to produce electricity, the term qualified facility
				means any facility owned by the taxpayer which is originally placed in service
				after the date of the enactment of this paragraph and before January 1, 2011.
				Such term shall not include a facility which includes impoundment
				structures.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
